Citation Nr: 0925340	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  05-25 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1972 until 
January 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

On his August 2005 Substantive Appeal (Form VA-9), the 
Veteran requested a Travel Board hearing before a Member of 
the Board in connection with his claim. This hearing was 
initially scheduled for January 22, 2008; however, the 
Veteran failed to report for that hearing.  Because the 
Veteran has neither submitted good cause for failure to 
appear or requested to reschedule the hearing, the request 
for a hearing is deemed withdrawn and the Board will continue 
with the appeal. See 38 C.F.R. § 20.704(d).

The record reflects the RO previously considered whether or 
not the Veteran was entitled to special monthly pension 
benefits in an August 1997 rating decision.  Although the RO 
considered whether new and material evidence had been 
submitted in adjudicating the current claim, the Board notes 
that regardless of the reasons for the prior denial, claims 
for nonservice-connected pension benefits are not subject to 
the provisions of 38 U.S.C.A. § 5108 because unlike service 
connection claims, pension claims are based upon ever-
changing factors. Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992) (a claim for nonservice-connected pension filed 
following final denial of previous nonservice-connected 
pension claim is a new claim not subject to new-and-material 
evidence requirement).  It follows that a claim for special 
monthly pension would not be subject to the provisions of 
38 U.S.C.A. § 5108 as the claim may be established upon facts 
that changed since the prior final decision. See also Suttman 
v. Brown, 5 Vet.App. 127 (1993).  Therefore, the Board will 
proceed with a de novo adjudication of these issues on the 
merits.  38 C.F.R. § 19.35 (Providing that the RO's 
certification of an appeal is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue).

The Board first considered this appeal in May 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDINGS OF FACT

1. The evidence does not demonstrate the Veteran is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less in both eyes or concentric contraction of the visual 
field to five degrees or less, nor is he a patient in a 
nursing home because of mental or physical incapacity.

2.  The evidence does not demonstrate the Veteran's 
conditions render him permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  He is generally 
independent in self-care and activities of daily living, and 
is able to leave his house.  He has no physical or mental 
incapacity requiring regular care or assistance against 
dangers in his daily environment.

3.  The Veteran has been evaluated as permanently and totally 
disabled, but does not have a single permanent disability 
rated as 100 percent disabling.

4.  The Veteran is not substantially confined to his house or 
its immediate premises. 


CONCLUSION OF LAW

The requirements for special monthly pension on account of 
being in need of the aid and attendance of another person or 
by reason of being housebound have not been met. 38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2004, June 2008 and July 
2008 that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records, private 
medical records and records from the Social Security 
Administration.  The Veteran has also been afforded VA 
examinations in connection with his claim.  

The Board notes the Veteran's representative requested a VA 
mental health examination in connection with the claim.  In 
the present case, the Veteran was afforded a VA mental health 
examination in May 1997.  While this examination is remote in 
time and pertained to the prior claim, the Board finds a 
remand to obtain another examination is unnecessary as there 
is other evidence of record sufficient to rate the claim.  
For example, there are VA outpatient treatment records 
detailing the Veteran's mental status as recently as August 
2008.  Remanding the claim solely for an updated VA 
examination would only delay adjudication of the claim. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran essentially 
contends that he is entitled to special monthly pension due 
to the severity of his multiple disabilities.  The Veteran 
maintains that he was hospitalized at Bay Pines VA Medical 
Center and was unable to perform activities of daily living 
by himself.  The Veteran further contends that after release 
from the hospital, he was confined to his home due to short 
term memory loss.

Special monthly pension at the aid and attendance rate is 
payable when the Veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person.  To establish a need for regular aid and attendance, 
the Veteran must be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; a patient in a nursing home because of mental or 
physical incapacity; or show a factual need for aid and 
attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the Veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the Veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the Veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the Veteran's condition requires the Veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
Veteran must be unable to perform one of the enumerated 
disabling conditions, but the Veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a Veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
Veteran remain in bed.  The fact that a Veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A Veteran receiving nonservice-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 
3.351(d)(1) and (2).

A Veteran will be found to be "permanently housebound" when 
he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

The evidence for consideration in connection with the 
Veteran's claim includes VA medical records, including the 
reports of VA examinations, private medical records, and 
records from the Social Security Administration, including a 
statement from the Veteran's spouse.  However, this evidence 
does not demonstrate that the Veteran is entitled to special 
monthly pension on account of being housebound or on account 
of needing the aid and attendance of another person.

The Veteran underwent a VA examination in August 2004.  The 
examiner considered the Veteran's complaints of back pain, 
knee pain requiring a brace and chronic pain which he treated 
with medication.  Walking was limited due to knee pain.  He 
explained he twisted the knee and it kept going out on him.  
He used a cane or walker.  He related he used to be a painter 
and was unable to work because of medications and an 
inability to lift anything.  He had cluster headaches and 
related he was told he would have to have brain surgery.  He 
indicated he could not care for himself and required 
assistance paying bills because the medications made him 
confused.  His daughter cleaned and prepared meals.  He could 
dress himself but it took a long time.  

Clinical examination reflected the Veteran did not appear 
anxious but had a very flat affect.  Strength was 5/5 in the 
all extremities except for dorsiflexion of the right foot 
which was 4/5.  He had very poor effort and was waxing and 
waning.  There was no asymmetry.  No atrophic skin changes 
were noted.  There was tightness in the paravertebral region 
lower lumbar area but no other palpable tenderness was 
appreciated.  There was no clubbing, cyanosis, edema, 
dystrophic changes or discoloration of the extremities.  
There was decreased pinprick in a patchy nonantalgic 
distribution.  There was equivocal proprioception.  
Concentration disappeared during the part of testing and the 
Veteran did not pay attention.  Reflexes were 2/4 throughout.  
He appeared to greatly guard the right knee and refuse the 
test.  Gait was not assessed but seemed unsteady.  He took 
40-50 seconds to stand up although he turned himself or 
positioned himself and seemed to have no trouble, ataxia or 
unsteadiness in positioning himself.  

The concluding impression was it was as likely as not that 
the Veteran had degenerative joint disease with chronic back 
pain but most problems were secondary to drug-related 
complaints including fatigue, concentration, difficulty with 
bills, and difficulty preparing meals.  There was a degree of 
somatization with respect to this as well.  There were 
chronic cluster headaches and possibly chronic rebound 
headaches.  In terms of being housebound, the examiner was 
not convinced that the Veteran needed to be housebound.  The 
examiner indicated the Veteran needed a trial of different 
medication and neurology testing to assess somatization 
components or psychiatric components that may make him 
housebound.  The degenerative joint disease and headaches did 
not make him housebound.  

A December 2004 statement from the Veteran's wife submitted 
in connection with the Veteran's Social Security claim noted 
the Veteran got lost easily, including in their own home.  
She related he could not drive or use public transportation.  
He was unable to go to the store and shop with a list.  He 
forgot family members' names.  She related the Veteran went 
to the VA weekly in connection with his claims.  She 
indicated they had been married for 8 years but she was 
unable to fill out the work history form and he was unable to 
remember past employers.  

An October 2006 VA eye consultation reflected distant vision 
of 20/25 in the right eye and 20/30-1 in the left eye.  The 
impression was refractive error, myopia, astigmatism and 
presbyopia.  An October 2007 VA eye examination reflected 
complaints of double vision and floaters in both eyes.  
Distance vision was found to 20/20-2 in the right eye and 
20/30 in the left eye.  A March 2008 VA outpatient treatment 
record noted the Veteran was able to walk 900 feet in 6 
minutes.  

A June 2008 VA outpatient mental health record noted the 
Veteran sought outpatient treatment care for sexual abuse.  
He described flashbacks, nightmares, difficulty functioning 
and maintaining relationships, avoidance of thoughts and 
feelings, depression, detachment, a sense of a foreshortened 
future, difficulty maintaining employment, hypervigilance and 
difficulty with concentration.  He also was noted to use 
substances and other avoidance strageies to cope with 
posttraumatic stress disorder (PTSD) symptoms and memories.  
The physician indicated there appeared to be no barriers, 
including in emotional and cognitive status and physical 
limitation, to the Veteran's participating in the outpatient 
program.  The Diagnosis was PTSD chronic, sexual abuse of 
adult, major depressive disorder, moderate and recurrent, and 
alcohol and cannabis abuse in partial sustained remission. 
The Global Assessment of Functioning score (GAF) was 55.  

Another June 2008 VA outpatient treatment record noted the 
Veteran had good and bad days.  He denied persistent 
depression or hopelessness.  The Veteran reported his 
daughter was an important protective factor for him.  The 
Veteran had occasional eye contact, fair grooming.  Speech 
was average rate volume and tone.  Mood was alright and 
affect was somewhat constricted with some periods of quiet 
tearfulness.  He denied suicidal or homicidal ideation or 
hallucinations.  Thought process was linear and future 
oriented and insight and judgment were intact.  The diagnoses 
were PTSD, major depressive disorder and alcohol/cannabis 
abuse.  The GAF was 60.

The Veteran was afforded a VA examination in August 2008.  
The examiner reviewed the claims file and considered the 
Veteran's subjective complaints.  He denied being bedridden 
and was not currently hospitalized.  He related that he was 
able to travel beyond his current domicile.  He was brought 
to the examination by a family member.  He lived at home with 
his daughter.  The Veteran indicated he could drive his own 
vehicle.  He described his average day as watching TV but 
indicated he sometimes went outside and sat in the sun.  He 
shared cooking responsibility with his daughter.  The Veteran 
used back brace, knee brace and a cane.  He reported one or 
more episodes of dizziness a day, moderate short term memory 
loss and weekly imbalance that affected his ability to 
ambulate.  He described headaches, knee pain, back pain.  The 
Veteran also used a portable oxygen tank.  He indicated he 
could perform all functions of self care.  The Veteran was 
able to walk without the assistance of another person for up 
to a few hundred yards.  He required a brace and cane for 
ambulation.  There were no permanent functional impairments.  

The best corrected vision was not 5/200 or worse in both 
eyes.  There was no limitation of motion or deformity of the 
cervical spine.  There was limitation of motion of the 
thoracolumbar spine and the examiner specifically noted pain 
with range of motion.  The Veteran had normal function of the 
upper extremities.  The function of the lower extremities was 
not normal but it was not due to an amputation.  The lower 
extremity limitation involved decreased sensation to light 
touch of the entire left leg.  There was also decreased 
limitation of motion of the right leg requiring a knee brace 
and decreased sensation of the leg. There was antalgic gait 
but balance was normal.  

Concerning the Veteran's functioning, the Veteran reported he 
was able to dress himself but explained his daughter 
frequently helped with shoes and socks.  At the examination 
he was able to put on his shoes and socks.  He also related 
he could only walk short distances and estimated he could 
walk about 60 feet.  The examiner noted that a prior VA 
outpatient treatment record described the Veteran walking 900 
feet in 6 minutes.  He left home a couple times a week for 
doctor appointments, therapy appointments, to visit friends, 
and to go out to eat.  He drove but explained his daughter 
usually drove.  He was tanned with good muscle tone and mass 
and explained he went outside in the sun frequently and also 
did light conditioning and exercise with light weights.  
While the gait was antalgic/stiff and the Veteran used a cane 
there was no unsteadiness or staggering.  He was alert, 
cooperative and answered questions appropriately.  There was 
no evidence of gross cognitive or thought disorder.  He used 
glasses but indicated vision was okay with glasses and no 
gross visual deficit was noted.  

The diagnosis was chronic pain syndrome with multiple 
manifestations including headaches, neck pain, back pain and 
knee pain.  He used an oxygen tank with nasal cannula to 
treat his headaches.  Mentally, the Veteran indicated he did 
not know the amount of his benefit payments.  He did not 
prudently handle payments or know the amounts of bills or 
handle money and the payment of bills.  The examiner 
indicated, however, that the Veteran was capable of handling 
personal financial affairs.  The Veteran related he was 
declared incompetent about 6 years ago and his daughter 
handled finances now.  He answered questions appropriately 
and displayed normal intelligence and thought patterns.  The 
examiner indicated he would defer further opinion on that 
matter to a mental health specialist.  

An August 2008 VA mental health outpatient treatment record 
noted the Veteran attended group therapy and art therapy for 
PTSD.  He described difficulty sleeping and reported he no 
longer participated in cooking and painting.  Mental status 
examination reflected occasional eye contact and fair 
grooming.  His speech had an average rate and tone and low 
volume.  Mood was alright and affect was constricted.  He 
denied suicidal and homicidal ideation.  He denied 
hallucinations.  Thought process was described as linear and 
future oriented.  Insight and judgment were intact.  The 
assessment was PTSD, major depressive disorder, moderate 
recurrent and alcohol cannabis abuse in partial sustained 
remission.  The GAF was 60.  

The record reflects the Veteran receives Social Security 
Administration disability benefits for cluster headaches, 
degenerative disc disease of the lumbar spine, degenerative 
joint disease and arthritis of the right knee and right hip, 
status post tuberculosis, and depression.  He also had 
atypical chest pain with normal coronaries and hypertension.  
A July 2002 physician statement in support of the Social 
Security claim indicated the Veteran met the listing for an 
affective disorder resulting in sleep disturbance, decreased 
energy, feelings of guilt or worthlessness and difficulty 
concentrating or thinking.  The physician related this 
resulted in a moderate restriction of performing activities 
of daily living, a marked restriction in maintaining social 
functioning, concentration, persistence or pace.  There was 
no limitation of episodes of decompensation.  

The Social Security Administration (SSA)decision referenced 
two medical consultation reports that were not included in 
the exhibits.  A March 2002 evaluation from the family 
physician noted diagnoses of migraine headaches, chronic 
chest pain, right knee pain, chronic lumbar disc disease with 
pain and depression.  Examination showed tenderness to 
palpation over the forehead, decreased sensation and 
instability of the right leg, decreased coordination and use 
of a right knee brace and cane for ambulation.  There was 
also severe tenderness over the spine requiring a back brace.  
The physician noted the Veteran had difficulty getting on and 
off the examining table or in and out of the chair.  The 
Veteran had excruciating pain without substantial relief.  
The examiner concluded the Veteran could not do any manual 
labor due to back pain and could not work in any capacity due 
to incapacitating chronic migraines.  Another March 2002 
psychological consultation noted diagnoses of cognitive 
disorder, dysthymic disorder, intermittent explosive disorder 
and a history of learning disabilities.  The Veteran 
described periods of up and down appetite, insomnia, poor 
energy and crying episodes.  He had trouble controlling anger 
even after classes.  Mental status examination reflected 
dysthymic mood, restricted affect, limited short term memory, 
inability to interpret a proverb, fair judgment, low abstract 
reasoning and psychomotor behavior significant for walking 
difficulties.  A Wechsler memory scale III test noted memory 
deficits.  The Veteran also reported difficulty bending to 
tie his shoes, noted reading caused headaches, and standing 
caused pain.  He could not lift things. He related he drove 
as little as possible and made his own appointments but had 
difficulty remembering them.  He indicated he did not manage 
his own financial affairs because he made errors.  The 
physician noted the Veteran would be unable to handle 
financial affairs.  

The SSA Administrative Law Judge found that the Veteran 
retained residual function capacity to perform significantly 
less than a full range of sedentary work.  He could 
occasionally and frequently lift or carry less than 10 pounds 
and had to alternate sitting and standing.  He was limited in 
pushing and pulling with the right lower extremity.  He was 
also limited to occasional climbing of ramps and stairs, 
balancing, stooping, kneeling, crouching and crawling and 
prohibited from climbing ladders ropes or scaffolds.  He was 
prohibited from working around hazards such as dangerous 
moving machinery and unprotected heights.  He was precluded 
from all but simple routine repetitive tasks and a low stress 
job.  He was limited to minimal interaction with supervisors, 
coworkers and public.  He was limited in ability to respond 
appropriately to changes in routine work setting.  

Other VA outpatient treatment records and private treatment 
records reflect complaints and treatment for several physical 
and mental conditions.  These records did not provide 
findings which would be indicative of the Veteran's ability 
to care for himself as described by 38 C.F.R. § 3.352 or 
provide insight as to whether the Veteran needs to be 
confined to his home as defined in 38 C.F.R. § 3.351(d)(2).  
As such, they are not probative on this inquiry.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  While the Veteran has 
diminished visual acuity requiring corrective lenses, he does 
not meet the criteria of blindness, or near blindness, in 
both eyes.  For example, the most recent October 2007 VA eye 
consultation noted corrected vision of 20/20-2 of the right 
eye and 20/30 in the left eye.  There was no evidence the 
Veteran had a visual field deficit.  Additionally, as the 
Veteran reported that he lives at home, he does not meet the 
criteria of confinement to a nursing home due to mental or 
physical incapacity.  While the Veteran noted in an October 
2006 statement that he was hospitalized at Bay Pines VA 
medical center, the record does not reflect such an inpatient 
hospitalization at that time.  The record does note several 
short periods of hospitalization; however, these were for 
specific medical procedures, such as for the treatment of 
headaches and possible meningitis in July 2000 or for 
appendicitis in February 2008.  There is no indication that 
any of the hospitalizations were akin to being confined to a 
nursing home for a mental or physical incapacity.  

The Veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  While 
the record reflects the Veteran's daughter frequently cooks 
and drives for him and occasionally assists him in dressing, 
there is no indication that the Veteran is absolutely 
precluded from performing these activities himself.  Although 
he reported in August 2004 that he could not care for 
himself, he later indicated he could dress himself, but it 
took a long time.  Significantly, the examiner noted the 
Veteran had difficulty preparing meals but did not indicate 
he needed assistance in eating.  Furthermore, in August 2008 
the Veteran related that he shared cooking responsibility 
with his daughter.  Similarly, while the Veteran's spouse 
reported the Veteran was unable to drive, during the August 
2008 VA examination the Veteran related he was able to drive 
himself.  He also was able to put on his socks and shoes on 
his own, although he had previously reported he needed 
assistance with this task.  The Veteran did not demonstrate 
he was unable to keep himself presentable or attend to the 
wants of nature.  In fact, during the August 2008 examination 
he related he could perform activities of self care.  While 
the record reflects the Veteran used a knee brace and 
portable oxygen, there was no claim or evidence otherwise 
indicating he was unable to adjust these devices himself.  
Furthermore, although the Veteran related in his August 2005 
VA Form 9 that he frequently could not get out of bed, this 
appeared to be voluntary.  The medical records did not 
include any physician ordered period of bed rest.  
Furthermore, during the August 2008 VA examination the 
Veteran related he often sat outside, performed light 
exercise, and went out of the house for appointments, to 
visit friends and to go out to dinner.

Concerning the Veteran's contention that his mental condition 
resulted in memory loss requiring aid and attendance, the 
Board considered the Veteran's spouse's statement confirming 
such memory loss.  Although the Veteran's spouse indicated he 
got lost inside the house and was unable to shop, drive or 
use public transportation, she did not allege the Veteran was 
unable to care for himself.  For example, she did not 
indicate he could not dress, bathe himself, feed himself or 
need assistance in attending to the wants of nature.  
Significantly, mental health records generally describe the 
thought process as intact.  While the August 2004 VA 
examination noted a lapse in concentration and the March 2002 
private record noted in the SSA record described memory loss, 
neither record suggested that this memory loss precluded the 
Veteran from basic activities of self care.

Additionally, while the Veteran clearly has mental 
disabilities which may preclude him from some activities, his 
overall Global Assessment of Functioning scores indicate a 
moderate level of functioning. Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); (Observing that GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.); see Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
For example, the Veteran's scores ranged from 55 to 60 during 
the period on appeal.  A score of 51-60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  

As for housebound benefits, the Board notes that the August 
1997 rating decision reflects that the Veteran has been 
evaluated as permanently and totally disabled for pension 
purposes from March 1997 and that his disabilities for 
pension purposes include the following: migraine headaches, 
constant severe, evaluated as 50 percent disabling; chronic 
pain syndrome, evaluated as 40 percent disabling; depression, 
evaluated as 10 percent disabling; residuals of a benign 
tumor excision of the left upper lobe, evaluated as 
noncompensable; and hypertension, evaluated as 
noncompensable. The Veteran's combined evaluation for pension 
purposes is 70 percent.  The August 2004 rating decision 
reflected the Veteran's total combined evaluation was 90 
percent.  Specifically, several new disabilities were 
included in the evaluation.  The disability of chronic renal 
insufficiently was evaluated as 60 percent disabling, 
degenerative joint disease of the lumbar spine was 20 percent 
disabling, gastroesophageal reflux disease was 10 percent 
disabling and degenerative joint disease of the right knee 
was 10 percent disabling. 

Given these disabilities and the assigned evaluations, it is 
apparent that the Veteran does not have a single permanent 
disability rated as 100 percent disabling under the VA's 
Schedule for Rating Disabilities and additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling.  Therefore, the Veteran is not 
entitled to housebound benefits based on having a single 
permanent disability rated as 100 percent disabling and 
additional disability or disabilities independently ratable 
at 60 percent or more.

The record also does not reflect that the Veteran is 
permanently housebound by reason of his disabilities, despite 
his contention that he is confined to his house due to his 
disabilities.  The VA examination reports and VA medical 
records reflect that the Veteran was able to report for his 
VA examinations and outpatient treatment appointments.  As 
noted above, the August 2008 VA examination reflected the 
Veteran could drive on his own, and noted the Veteran sat 
outside, performed light exercise, and went out of the house 
for appointments, to visit friends and to go out to dinner.  
That examination report also reflected that the Veteran was 
not hospitalized or bedridden.  Consequently, the Board finds 
that the Veteran is not permanently housebound by reason of 
his disabilities and is not entitled to special monthly 
pension on account of being housebound.

The Board also considered the Veteran's argument that his 
Social Security Administration disability benefits and 
supporting records proved he was entitled to special monthly 
pension benefits.  In this regard, decisions of the Social 
Security Administration regarding disability, while relevant, 
are not controlling with respect to VA determinations. See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Adjudication of 
VA and Social Security claims is based on different laws and 
regulations.  Furthermore, the Veteran is already in receipt 
of nonservice-connected pension benefits and is seeking a 
higher level benefit.  Thus, the purpose for the benefits is 
vastly different.  SSA disability is to compensate for an 
inability to work.  Here, special monthly pension benefits 
envision a scenario where a Veteran is not only unable to 
work due to his disabilities but is deemed so disabled he is 
totally unable to leave his house or requires the aid of 
another to perform basic activities of daily living.  In 
other words, while the SSA records may illustrate the 
Veteran's ability or inability to work, they would not be 
determinative on the issue at hand; whether one who is 
already unemployable is so disabled he required additional 
care.

Additionally, a review of  the Social Security Administration 
decision and supporting documents fails to reflect the 
Veteran met the standard of 38 C.F.R. § 3.351 or 3.352.  The 
Veteran's representative specifically pointed to the fact 
that SSA found the Veteran incompetent to handle financial 
affairs and further highlighted the March 2002 consultations 
which noted the Veteran had difficulty bending over to tie 
his shoes and remembering appointments.  Concerning the 
report of the inability of tying his shoes, although the 
Veteran's representative argued the Veteran could not perform 
this activity, the record, and specifically the August 2008 
VA examination, illustrated the Veteran could do so, albeit 
with difficulty.  Concerning the claim that the inability to 
handle finances should be the basis of the grant of special 
monthly pension benefits the Board notes that competency in 
handling financial matters and remembering appointments are 
not included in the criteria for determining the need for aid 
and attendance under 38 C.F.R. § 3.352(a).  The Board 
acknowledges these are significant limitations and would 
require assistance of another person; however, VA's benefits 
for special monthly compensation are designed to help a 
Veteran who is so disabled from physical and mental 
disabilities that he is unable to attend to basic activities 
of daily living, such as eating, bathing, and grooming.  The 
inability to manage finances would fall more appropriately 
under VA laws concerning incompetency.  The record does not 
reflect the Veteran has been found to be incompetent under VA 
laws and regulations and he remains free to file a claim for 
incompetency under 38 C.F.R. § 3.353(a).  

In sum, the medical evidence illustrates the Veteran has 
several severe disabilities which results in some difficulty 
in performing certain tasks, such as cooking or driving or 
paying bills.  Although there is difficulty, the record does 
not substantiate that the Veteran is physically unable to 
perform those activities to the point where regular aid and 
attendance was needed.  

Accordingly, the Board must conclude that the Veteran is not 
entitled to special monthly pension on account of the need of 
the aid and attendance of another person or on the account of 
being housebound.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Special monthly pension on account of being housebound or on 
account of the need of aid and attendance of another person 
is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


